


Exhibit 10.8


RETIREMENT SAVINGS RESTORATION PLAN
Originally Adopted - January 1, 2007
Last Amended May 23, 2011
Effective June 1, 2011


E. I. du Pont de Nemours and Company






RETIREMENT SAVINGS RESTORATION PLAN




I.     PURPOSE


The purpose of this Plan is to provide an eligible employee with the opportunity
to defer, until termination of employment, receipt of salary that, because of
compensation limits imposed by law, is ineligible to be considered in
calculating benefits within the Company's tax-qualified defined contribution
plan(s) and thereby recover benefits lost because of that restriction.




II.     ADMINISTRATION


The administration of this Plan is vested in the Benefit Plan Administrative
Committee appointed by the Senior Vice President - HR of E. I. du Pont de
Nemours and Company. The Committee may adopt such rules as it may deem necessary
for the proper administration of the Plan, and may appoint such person(s) or
group(s) as may be judged necessary to assist in the administration of the Plan.
The Committee's decision in all matters involving the interpretation and
application of this Plan shall be final. The Committee shall have the
discretionary right to determine eligibility for benefits hereunder and to
construe the terms and conditions of this Plan. In all cases, terms of this Plan
shall be interpreted as necessary to comply with the requirements of Section
409A of the Internal Revenue Code and accompanying regulations.




III.     ELIGIBILITY


An employee of the Company who is eligible to participate in the E. I. du Pont
de Nemours and Company Retirement Savings Plan and who is Grade 13 or above (or
equivalent level for a participating subsidiary), or an employee of a Company
who is eligible to participate in the tax-qualified 401(k) plan sponsored by the
Company and who is eligible as listed on Exhibit A, shall be eligible to
participate in this Plan (hereinafter “Participant”).


For purposes of this Plan, the term "Company" means E.I. du Pont de Nemours and
Company, any wholly-owned subsidiary or part thereof and any joint venture,
partnership, or other entity in which E.I. du Pont de Nemours and Company has an
ownership interest, provided that such entity (1) adopts this Plan with the
approval of E.I. du Pont de Nemours and Company and (2) agrees to make the
necessary financial commitment in respect of any of its employees who become
Participants in this Plan.





--------------------------------------------------------------------------------




IV.     PARTICIPANTS' ACCOUNTS


(A)     Participant Contributions. A Participant may elect to defer receipt of a
percentage of compensation in excess of the amount prescribed in Internal
Revenue Code Section 401(a)(17), and have the dollar equivalent of the deferral
percentage credited to a Participant Account under this Plan. The deferral
percentage elected under this Plan shall not exceed 6%. Except as provided
below, such deferral election will be made prior to the beginning of each
calendar year and will be irrevocable for that calendar year.


For purposes of a Participant's first year of participation in this Plan, the
compensation deferral election must be made within 30 days of the date the
employee becomes eligible to participate in the Plan, and no later than 30 days
prior to the first day of the month for which compensation is deferred and will
be irrevocable for the remainder of that calendar year.


(B)     Company Matching Contributions. To the extent that a Participant makes a
deferral election under the terms of subparagraph (A) above, the Company will
credit to that Participant's Account in this Plan an amount equivalent to 100%
of the Participant Contribution.


(C)     Company Non-elective Contributions. For each employee eligible to
participate in this Plan, whether or not he or she makes a deferral election
under the terms of subparagraph (A) above, the Company will credit to that
Participant's Account in this Plan an amount equal to 3% of the employee's
compensation in excess of the amount prescribed in Internal Revenue Code Section
401(a)(17).


(D)     Earnings Equivalents. Credits for Participant Contributions and Company
Matching and Non-elective Contributions shall be treated as having been invested
in one or more of the investment options available for the ongoing deposit of
new employee contributions in the Retirement Savings Plan. Additional credit (or
debit) amounts will be posted to the Participant's Account in this Plan based on
the performance of those investment options.


The Participant shall have the right to:


(1)     designate which of the available investment options are to be used in
valuing his/her Account under this Plan, subject to the rules governing
investment direction in the Retirement Savings Plan; and/or


(2)     change the designated investment options used in valuing his/her Account
under this Plan, subject to the rules governing investment direction and/or
transfers among funds in the Retirement Savings Plan.


(E)     Credits to Accounts. Participant Contributions, Company Matching and
Non-elective Contributions and Earnings Equivalents shall be credited (or
debited) to the Participant's Account under this Plan as unfunded book entries
stated as cash balances, and will not be payable to Participants until such time
as employment with the Company terminates. The cash balances in Participant
Accounts shall be unfunded general obligations of the Company, and no
Participant shall have any claim to or security interest in any asset of the
Company on account thereof.


(F)     Definition of Compensation. Compensation for purposes of this Plan shall
mean “compensation” as defined in the tax-qualified plan in which the
Participant participates.


V.     VESTING


Participant Contributions and Company Matching and Earnings Equivalents
attributable thereto shall be vested at the time such amounts are credited to
the Participant's Account. Company Non-elective Contributions and Earnings
Equivalents thereto shall be vested after the employee completes 3 years of
service, as defined in the as defined in the tax-qualified plan in which the
Participant participates.




VI.     PAYMENT OF BENEFITS


Amounts payable under this Plan shall be distributed in one of the following
forms and at a time as elected by the Participant:


(1) a lump sum at termination of employment, or in any year up to five years
after termination of

--------------------------------------------------------------------------------




employment; or


(2) annual installments for up to 15 years, beginning in the year of termination
of employment or in any of the first five years following termination of
employment.


If the Participant does not make a valid election as to form and time of
distribution, or upon the Participant's death, amounts payable shall be
delivered in a cash lump sum as soon as practical after termination of
employment or death. Any such election shall be made by the Participant at the
time the deferral election is made. Notwithstanding any provision of this Plan
to the contrary, amounts payable to an officer of the Company shall be paid no
sooner than the sixth month anniversary of the employee's termination date. All
payments under this Plan shall be made by, and all expenses of administering
this Plan shall be borne by, the Company.


Benefits payable due to a Participant's death shall be paid to the beneficiary
designated on the most recent valid beneficiary designation form received by the
Committee, or, if no valid beneficiary designation is on file or the beneficiary
cannot be determined by the Committee, to the Participant's estate.




VII.     NON-ASSIGNMENT


No assignment or alienation of the rights and interests of participants,
beneficiaries and survivors under this Plan will be permitted or recognized
under any circumstances. Plan benefits can be paid only to participants,
beneficiaries or survivors.




VIII.     RIGHT TO MODIFY


E. I . du Pont de Nemours and Company reserves the right to change or
discontinue this Plan in its discretion by action of the Compensation Committee
of the Board of Directors, or its delegate.





--------------------------------------------------------------------------------




Retirement Savings Restoration Plan


Exhibit A


Participating Employers (Effective as of June 1, 2011)
E. I. du Pont de Nemours and Company - Level 13 and above
DuPont Performance Elastomers LLC


First Chemical Texas, LP - effective 1-1-09
First Chemical Corporation - effective 1-1-09
EKC Technology, Inc. - effective 1-1-09
DuPont Electronic Polymers, LP - effective 1-1-09


DuPont Authentication - effective 1-1-09
DuPont Displays Inc - effective 1-1-09
DuPont Displays Enhancements, Inc. - effective 1-1-09


Magellan Systems International, LLC - effective mid-09 (no one eligible 2009)




Pioneer Hi-Bred International, Inc. (Level 20 and above) -
effective 6-30-11 for compensation paid beginning in 2012









